NO. 07-09-0108-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 27, 2009
______________________________

In the Interest of D.A.C., A Child

_________________________________

FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

NO. 12,093; HON. STEVEN EMMERT, PRESIDING
_______________________________

Anders Opinion
_________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Jennifer Carpenter appeals from an order terminating her parental rights to her son,
D.A.C.  The trial court appointed Carpenter counsel to represent her on appeal. 
Thereafter, her appointed counsel filed an Anders
 brief and motion to withdraw.
  In the
brief, appellate counsel certified that he diligently reviewed the record and concluded the
appeal was meritless.  So too did counsel inform his client of his conclusion and of her right
to review the record and file a pro se response to the brief and motion.  This court also
informed Carpenter in writing of counsel’s motion and brief and of her right to respond by
October 12, 2009.  Carpenter failed to do so.
          Appellate counsel discussed nine possible issues for appeal but then explained why
they were not viable.  We also reviewed the record for arguable grounds warranting
reversal as required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). 
Upon conducting that review, we determined that Carpenter 1) had notice of the ground
proffered for terminating her parental rights, 2) appeared at the hearing, and 3) through
counsel, had the opportunity to defend against the accusation, present evidence and 
cross-examine witnesses.  Furthermore, the evidence presented at trial legally and
factually supported the finding that Carpenter had previously had her parental rights
terminated with respect to two other children under subsections D and E of §161.001 of
the Texas Family Code.
  The record also contains evidence upon which the trial court
could clearly and convincingly find that termination of Carpenter’s parental rights was in the
best interest of the child.   
          Having found no arguable merit to the appeal, we affirm the order for termination
and grant counsel’s motion to withdraw.
 
                                                                           Brian Quinn
                                                                          Chief Justice